Citation Nr: 0320239	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-09 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected headaches with vertigo, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  

Procedural history

The veteran served on active duty from December 26, 1990 to 
May 6, 1991.  

The veteran was granted service connection for headaches 
(denominated by the RO as headaches with vertigo) in an 
August 1997 rating decision, and was awarded a 10 percent 
disability rating.  In a March 1999 rating decision, the 
veteran's disability rating was increased to 30 percent.  

In March 2001, the RO received the veteran's claim for an 
increase in the disability rating assigned her headaches.  In 
a June 2001 rating decision, the RO confirmed and continued 
the 30 percent rating.  The veteran disagreed with the June 
2001 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in June 2002.  

The veteran testified before the undersigned Veterans Law 
Judge at a February 2003 Travel Board hearing conducted in 
San Antonio, Texas.  The transcript of the hearing is 
associated with the veteran's claims folder.


FINDING OF FACT

The veteran's headache disability is manifested by attacks 
that occur on an almost daily basis, many of which are 
prostrating, and which are productive of severe economic 
inadaptability.




CONCLUSION OF LAW

The criteria for a 50 percent disability rating for headaches 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for her service-connected headaches.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

As discussed above, the concept of a (not) well grounded 
claim has been eliminated. The current standard of review for 
all claims is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the June 
2001 rating decision and by the June 2002 statement of the 
case (SOC) of the pertinent law and regulations and the need 
to submit additional evidence on her claim.  

More significantly, a letter was sent to the veteran in May 
2001, with a copy to her representative, which informed her 
as to what evidence the RO already had, what evidence she was 
required to provide and what evidence the RO would attempt to 
obtain on her behalf.  The letter explained that VA would 
make reasonable efforts to help her get any relevant 
evidence, including private medical records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the veteran that she had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO requested and obtained the veteran's VA 
outpatient treatment records.  The veteran was afforded a VA 
examination in May 2001.  The veteran also submitted medical 
records at her February 2003 hearing, and directly to the 
Board in June 2003.  There is no indication that there exists 
any evidence which has a bearing on this case which has not 
been obtained.

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The veteran was informed of her right to a 
hearing and was presented several options for presenting 
personal testimony.  The veteran chose to and did present 
personal testimony before the undersigned Veterans Law Judge 
at a February 2003 Travel Board hearing in San Antonio, 
Texas.  The veteran's representative has submitted written 
argument in her behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Assignment of diagnostic code 

Diagnostic Code 8100 pertains specifically to migraine 
headaches.  The evidence shows that the veteran suffers from 
prostrating attacks resulting from migraine headaches, 
therefore, the criteria enumerated under Diagnostic Code 8100 
appear to best fit the symptomatology reported by the veteran 
and the diagnoses of record.  

The Board can identify no more appropriate diagnostic code, 
and the veteran has pointed to none.  Accordingly, the 
veteran's headaches will be evaluated under Diagnostic Code 
8100.

Specific schedular criteria

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (Migraine), 
the following ratings are included: 

50 % with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability;

30 % with characteristic prostrating attacks occurring 
on an average once a month over the last several months. 

10 % with characteristic prostrating attacks averaging 
one in two months over the last several months; 

0 % with less frequent attacks.

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002).

According to Webster's New World Dictionary of American 
English, Third College Edition (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."

Analysis

The veteran is seeking an increase in the disability rating 
assigned for her service-connected headaches with vertigo, 
evaluated as 30 percent disabling.  Through her hearing 
testimony and other evidence of record, she contends that her 
headaches occur on a daily basis and at their worst cause her 
to lie down in a quiet room for several hours.      



Esteban considerations

Although the matter has not been raised by the veteran or her 
representative, the Board has explored the possibility of 
whether the headaches and vertigo should be separately rated.  
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2002); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2002); Fanning v. Brown, 4 Vet. App. 225 
(1993).  

In this case, it does not appear that the veteran's vertigo 
is anything other than a symptom of her headaches and thus 
cannot be separated from the headaches.  The evidence, 
including statements of the veteran, consistently indicates 
that  vertigo is part and parcel of the veteran's headaches.  
The Board finds that, while not specifically listed as a 
criteria under Diagnostic Code 8101, the veteran's vertigo is 
clearly one of the factors that renders her headaches 
prostrating and should not be rated separately.  

Schedular rating

The veteran has complained of daily headaches which are 
frequently incapacitating. 
The medical evidence is generally consistent with the 
veteran's current complaints, with one exception.  In a May 
2001 VA examination report, the examiner stated that, 
although the veteran's headaches are severe, they are not 
incapacitating, and that she does not miss work because of 
them.  However, the veteran specifically took issue with this 
statement in her February 2003 hearing.  The veteran 
testified that she is a licensed practical nurse, that she 
does in fact miss work as a result of her headaches, and that 
she told the examiner as much.  While the Board has no reason 
to question the examiner's overall findings, the Board 
accepts the veteran's account of what she told the examiner 
on this matter.  Her testimony is consistent with reports she 
gave in previous examinations.  During an April 1995 
neurological disorders examination, the veteran stated that 
she had recently missed work due to headaches, and in an 
April 1995 patient education note, the veteran stated 
specifically that she was missing 3 to 4 days of work per 
month due to headaches and dizziness.  

Further, the Board notes that the contested statement of the 
May 2001 VA examiner is generally inconsistent with his other 
reported findings.  He in fact found that the veteran's 
headaches were severe, and that they occurred on a daily 
basis.  He also found that the excessive amount of medication 
she was taking was causing rebound headaches.  This would 
indicate that the headaches are severe enough to warrant 
powerful medication and that, far from relieving her 
symptoms, medication was actually exacerbating or prolonging 
them.  

In addition, and significantly, the examiner stated that the 
veteran's headaches are associated with nausea and 
phonophobia, photophobia and vertigo.  He stated that she 
typically has to lay down in a quiet dark room when she gets 
them.  The Board finds that this description is particularly 
at odds with the examiner's finding that the headaches are 
not incapacitating.  [See the definition of "prostrating" 
provided by the Board above.]  In any case, the Board finds 
that the examiner's description of severe headaches which 
cause the veteran to become dizzy, nauseous, and to avoid 
light and sound meet the criterion of completely prostrating 
attacks.  

With respect to the frequency of the veteran's headaches, the 
May 2001 VA examination report indicates that they occur in 
severe form almost daily.  This corresponds to the veteran's 
description in her February 2003 hearing, and with findings 
reported in the March 1999 VA examination report.  While the 
March 1999 VA examination shows that the veteran had almost 
daily headaches, they were only of an incapacitating nature 
on an average of once per week.  This is consistent with 
evidence indicating a gradual worsening of symptomatology 
since the veteran was first granted service connection.  In 
August 1996, her headaches were described as moderate and 
intermittent.  The most recent evidence from the hearing 
shows that the veteran requires narcotics on a daily basis to 
cope with her headaches.  If she does not take the 
medication, she states that she will have to lay down.  At 
least 2 or 3 times a month, her headaches are so bad that she 
cannot even raise her head or speak to her son.  

In the Board's view, the most recent evidence showing daily 
occurrence of prostrating symptoms satisfies the criterion of 
very frequent attacks.  

With respect to the criterion of economic impact, while there 
is no recent evidence clearly showing the amount of work 
missed by the veteran, as discussed above, an April 1995 
patient education note shows that the veteran was missing 3 
to 4 days of work per month due to headaches and dizziness at 
that time.  Also as stated above, the frequency and severity 
of her headaches has increased since that time, so it is 
reasonable to assume that the impact on her work attendance 
and performance has increased in a commensurate fashion.  
During her February 2003 hearing, the veteran stated that she 
was only working four hours a day; however, she indicated 
that other health problems contributed to this.  The veteran 
in essence testified that she is currently missing a 
substantial amount of work because of the headaches, but the 
exact amount was not specified.  

The Board finds that, while at the precise amount economic 
inadaptability due to headaches is difficult to establish 
with precision, the positive evidence with respect to the 
matter of severity of economic inadaptability in approximate 
balance with the negative evidence.  The benefit of the doubt 
in resolving this issue shall therefore be given to the 
claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  A 50 percent rating is accordingly 
assigned.  Because 50 percent is the maximum rating provided 
under Diagnostic Code 8100, a higher rating is not warranted.

Accordingly, the Board concludes that the evidence of record 
is at least in equipoise with respect to the veteran's 
contention that she has very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  Thus, a 50 percent disability rating is 
warranted.  The benefit sought on appeal is accordingly 
granted.




ORDER

Entitlement to a 50 percent evaluation for headaches is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

